Exhibit 10.2

March 15, 2007

Mr. Mike Gangel

Chad, Inc.

19950 W. 161st Street

Olathe, Kansas 66062

Dear Mike:

This side letter (this “Side Letter”) is to confirm the substance of our
discussions to date with respect to amending certain provisions, as specifically
set forth herein, of that certain non-binding term sheet, dated as of
February 14, 2007 (the “Term Sheet”), by and between eMerge Interactive, Inc.
(“eMerge”) and Chad, Inc. (“Chad”). Unless otherwise specifically revised
herein, the Term Sheet shall remain in effect as the entire agreement of the
parties, as provided therein, with respect to the subject matter thereof and
hereof. Unless otherwise defined herein, all capitalized terms used herein shall
have their respective meanings as defined in the Term Sheet.

The purchase price for the Assets shall be increased from Two Hundred and Fifty
Thousand Dollars ($250,000) to Three Hundred and Seventy Thousand Dollars
($370,000), in cashier’s check or bank transfer payable on the closing date. The
Liabilities shall be limited to those liabilities listed under Section 3(a) of
the Term Sheet and, for the avoidance of doubt, shall specifically exclude any
and all liabilities listed under Section 3(b) of the Term Sheet and on Schedule
C and Schedule D attached to the Term Sheet. In the event of any conflict
between the provisions of the Term Sheet and the provisions of this Side Letter,
the provisions of this Side Letter shall govern.

If Chad accepts this Side Letter as an accurate reflection of our current mutual
understanding of the proposed transaction, then please indicate Chad’s
concurrence by signing the enclosed copy of this Side Letter and return a
fully-executed copy to us as soon as possible.

[Signatures Appear on Following Page]



--------------------------------------------------------------------------------

Very truly yours,

 

EMERGE INTERACTIVE, INC.

By:

 

/s/ David C. Warren

Name:

  David C. Warren

Title:

  President & CEO

ACCEPTED AND AGREED:

CHAD, INC.

By:

 

/s/ Michael G. Gangel

Name:

  Michael G. Gangel

Title:

  President

DATE: March 15, 2007